ORDER
TURK, District Judge.
Upon consideration of the joint oral motion of the parties to this action, and for good cause shown, it is hereby
Ordered that the Opinion and Judgment entered in this case on October 20, 1972, be and it hereby is, vacated; and
It is further ordered that the Opinion and Judgment entered in this case on October 20, 1972, 56 F.R.D. 555, and all papers filed by either side after entry of the Order of April 6, 1972, be withdrawn from the file and placed under seal of the Court until such time as said papers and the Opinion and Judgment are refiled by order of this Court, or until such time as this case is dismissed with prejudice at which time said papers and the Opinion and Judgment are to be destroyed. ,